Citation Nr: 1424061	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005 by the RO in St. Louis, Missouri.  

The RO in North Little Rock, Arkansas currently has jurisdiction over the Veteran's records.

The Veteran provided testimony at a January 2007 hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the case in June 2010 and May 2013 for further development.  It is now returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he is prevented from working due to his service-connected disabilities.  He is service connected for a fascial injury, cervical spine, rated as 30 percent disabling and a depressive disorder, rated as 30 percent disabling.  

The Veteran currently does not meet the schedular requirements for the assignment of a TDIU rating.

The Veteran was scheduled for VA examinations in December 2012 and June 2013, but the record reflects that he failed to report on each occasion.  On review, the actual letters notifying him of the date and time of the scheduled examinations are not of record.

In an April 2014 Informal Hearing Presentation, the Veteran's representative indicated that in response to an August 2013 Supplemental Statement of the Case, the Veteran indicated that he had yet to receive notice of the scheduled VA examinations.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding when a Veteran fails to report for a scheduled VA examination.  38 C.F.R. §§ 3.655 (2013).  In this case, however, it is unclear whether the Veteran was properly notified.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the scheduled VA examinations.

Finally, the RO should ensure that copies of all outstanding VA and non-VA treatment records referable to the service-connected disabilities are obtained and associated with the record.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to ensure that copies of all outstanding VA and non-VA treatment records dated since November 2012 are obtained and associated with the record. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the severity of his service-connected cervical spine disability.  

The Veteran should be notified of the time and place of the examination at his most recent address of record.

The examiner should identify all of the symptoms and functional loss caused by the cervical spine disability and explain their impact on his capability to perform physical and sedentary employment.

3. The RO then should have the Veteran scheduled for a VA psychiatric examination to determine the current severity of the service-connected depressive disorder.  

The Veteran should be notified of the time and place of the examination at his most recent address of the record.

The examiner should identify the symptoms and any functional impairment caused and discuss any impairment of the Veteran's ability to obtain and maintain substantially gainful employment caused by the service-connected depressive disorder.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  

The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655.

5. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.  

6. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

